Citation Nr: 9912773	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94 - 12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right knee with 
posttraumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1992 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied, inter alia, a rating in 
excess of 10 percent for residuals of a shell fragment wound 
of the right knee with posttraumatic arthritis. 

This case was previously before the Board in September 1996, 
and was remanded to the RO to obtain additional evidence, 
including current VA orthopedic, neurological and 
radiological examinations, as well as medical opinions as to 
secondary service connection for other disabilities.  The 
requested actions have been satisfactorily completed, and the 
case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's service-connected residuals of a shell 
fragment wound of the right knee are currently manifested by 
muscle weakness, altered weight-bearing, loss of mobility, 
crepitus, pain on use productive of disuse weakness, a 5-
degree loss of extension, post-traumatic arthritis of the 
knee joint, and other clinical findings limiting the 
veteran's capacity for independent living, without evidence 
of subluxation or instability.  



CONCLUSION OF LAW

The criteria for an increased rating of 20 percent for 
residuals of a shell fragment wound of the right knee with 
posttraumatic arthritis are met.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991 & Supp. 1998);  38 C.F.R. Part 4. 
§§ , 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (1998);  
General Counsel Precedent Opinion 9-98 (VAOPGCPREC 9-98), 
issued August 14, 1998.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran, that he has been afforded a personal hearing, 
and that he underwent comprehensive VA orthopedic, 
neurologic, and radiographic examinations in connection with 
his claim in August 1993 and in July 1997.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the medical record and all other evidence of record 
pertaining to the history of the veteran's service-connected 
residuals of a shell fragment wound of the right knee with 
posttraumatic arthritis.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

I.  The Evidence

The veteran sustained shell fragment wound (SFW) injuries in 
combat during World War II, including injury to his right 
knee.  A report of VA orthopedic examination, conducted in 
September 1981, showed that the veteran had a normal posture 
and gait.  Examination disclosed SFW scars and surgical scars 
of the right knee, without evidence of motor, sensory or 
reflex deficit.  No knee instability or subluxation was 
present, McMurry's and drawer's signs were negative, and a 
full range of right knee motion was demonstrated from 0 to 
140 degrees.  X-ray studies of the right knee disclosed 
hypertrophic spur formation in the patella, with no evidence 
of loose bodies, displaced fracture, or bone destruction.  
The diagnosis was postoperative residuals of a SFW, right 
knee, with post-traumatic arthritis. 

Based upon those findings, a rating decision of November 1981 
granted service connection for residuals of a SFW of the 
right knee with post-traumatic arthritis, evaluated as 10 
percent disabling. 

A VA outpatient orthopedic consultation in March 1983 showed 
that there was a slight or minimal amount of swelling in the 
right leg, below the knee joint in the calf area.  
Examination of the veteran's right knee showed that both his 
cruciate and collateral ligaments were stable, there was no 
anteromedial drawer's sign, and there was no anteromedial or 
anterolateral instability.  Some moderate to severe 
chondromalacia of the knee cap was present, with roughness of 
the undersurface and in the central femoral condyles.  X-ray 
examination of the right knee revealed some early arthritic 
changes, but no narrowing of the medial or lateral joint 
space.

A report of VA orthopedic examination, conducted in October 
1984, cited the veteran's complaints of occasional pains in 
the right knee area, with no appreciable worsening, and 
stiffness in the right knee joint after prolonged walking.  
Examination revealed a healed, 1 and 1/2 inch scar over the 
lateral surface of the right knee.  Knee circumference was 15 
and 1/2 inches on the right and 15 inches on the left.  A full 
range of knee flexion was present, bilaterally, while right 
knee extension was limited to 160 degrees and crepitation was 
noted on flexion and extension.  Deep tendon reflexes were 
equal and active at knees and ankles.  X-ray studies of the 
right knee revealed minimal hypertrophic spurring with 
narrowing of the medial joint space.  The impression was 
degenerative joint disease.  The diagnosis was SFW, right 
knee, with residual degenerative joint disease.

A Board decision of April 1985 denied entitlement to a rating 
in excess of 10 percent for the veteran's service-connected 
residuals of a shell fragment wound of the right knee with 
posttraumatic arthritis. 

In April 1991, the veteran again sought entitlement to a 
rating in excess of 10 percent for his service-connected 
right knee disability, calling attention to his recent 
hospitalization at a VA medical facility.  However, a VA 
hospital summary, dated in March 1991, showed that the 
veteran had been admitted for evaluation and treatment of 
severe peripheral vascular disease with right leg 
claudication, secondary to aortic iliac disease.  His 
service-connected right knee disability was not implicated in 
those findings.

VA outpatient treatment records, dated from March 1981 to 
January 1992, disclosed no significant limitation of motion, 
instability, or other impairment of the right knee 
attributable to the veteren's service-connected right knee 
disability.

In May 1992, the veteran again sought entitlement to a rating 
in excess of 10 percent for his service-connected right knee 
disability, calling attention to his recent outpatient clinic 
treatment at VA medical facilities.  

VA outpatient clinic treatment records dated in October 1991 
included a report of electrodiagnostic testing which revealed 
a mild chronic right radiculopathy of, L3-S1, with a very 
mild sensory neuropathy.  Records dated in November and 
December 1991 and in January and May 1992 showed that the 
veteran's complaints of right lower extremity pain were 
evaluated as secondary to severe peripheral vascular disease 
with right leg claudication.

A rating decision of June 1992 denied entitlement to a rating 
in excess of 10 percent for the veteran's service-connected 
residuals of a shell fragment wound of the right knee with 
post-traumatic arthritis, giving rise to this appeal.

A report of VA orthopedic examination, conducted in August 
1993, cited the veteran's complaints of right knee pain since 
service, but noted his history of working in construction 
until age 58.  The examiner noted that review of the record 
disclosed that the veteran had developed intermittent 
claudication of the entire right knee with pain on walking 
more than two blocks, and that electrodiagnostic testing had 
revealed a mild right L3-S1 radiculopathy.  Examination 
disclosed that the veteran walked with a normal gait and 
could walk on heels and toes and partially squat, but could 
not hop on either leg.  There was no deformity, crepitus, 
swelling, or instability of the right knee and a full range 
of right knee motion from 0 to 140 degrees was present.  
There were no side movements of the knee, and drawer's sign 
was negative.  Knee jerks were equal, but ankle jerk was 
absent on the right and there was impaired sensation to 
pinprick at the right calf and right toes.  No tenderness of 
the right knee was present.  There were four nontender 
shrapnel wound scars of the lateral right patella, ranging in 
size from 1 cm. to 4.5 cm.  X-rays studies of the right knee 
disclosed a slight narrowing of the subpatellar joint space 
on the right.  The diagnoses included shrapnel wound scars, 
right knee; severe peripheral vascular disease of both lower 
extremities with intermittent claudication of the right with 
two block[ages]; and mild chronic lumbar radiculopathy, L3-S1 
of the right lower extremity.  The examiner further noted 
that there was no pain at the right knee, but pain associated 
with walking in the entire right lower extremity.  

A personal hearing was held before  hearing officer at the RO 
in April 1994.  The veteran testified as to the history of 
his SFW's sustained in combat, his right knee disability and 
the medical treatment he received during and subsequent to 
service.  He related the symptoms of his right knee 
disability and the industrial impairment resulting from that 
injury.  He and his spouse also offered testimony as to 
several disabilities not currently at issue.  The veteran 
expressed understanding of the distinction between his 
service-connected SFW of the right knee and his peripheral 
vascular disease and arterial blockage affecting the right 
lower extremity.  The veteran's spouse offered eyewitness 
testimony as to the impairment of function resulting from the 
veteran's right knee disability.  A transcript of the 
testimony is of record.  

As noted, in September 1996 the Board remanded the case to 
the RO for additional development, to include obtaining 
current VA orthopedic, neurological and radiological 
examinations. 

Outpatient clinic treatment records from the VA medical 
facilities at Milwaukee and Iron Mountain, dated from May 
1992 to April 1997 show that the veteran continued to be seen 
for multiple complaints, including right leg pain due to 
claudication after walking only short distances.  A magnetic 
resonance imaging scan in July 1996 revealed a bulging disc 
at L2-3; facet arthropathy at L3-4 with foraminal 
encroachment, a bulging disc, and narrowing of the spinal 
canal; a bulging disc at L4-5, with facet arthropathy and 
foraminal encroachment, bilaterally; and a bulging disc at 
L5-S1, with facet arthropathy and foraminal encroachment.  In 
August 1996, the vascular clinic referred the veteran, who 
had a history of peripheral vascular disease of both lower 
extremities with chronic claudication, in order to rule out a 
neurogenic cause for his increasing debility in ambulation.  
An August 1996 report of orthopedic consultation noted a 
moderate narrowing of the spinal cord [sic] at L3-L4 which 
was determined to be a partial contribution to his 
claudication, identified as mild spinal stenosis, and a 
diffuse degenerative disc disease but was inconclusive, 
suggesting further study and a possible epidural block.  

A report of VA orthopedic examination, conducted in July 
1997, cited the veteran's history of a SFW of the right knee 
with post-traumatic arthritis, as well as his nonservice-
connected peripheral vascular disease of both lower 
extremities with chronic claudication.  He required the use 
of a cane, and ambulation was limited to 100 feet by both 
knee and calf pain.  His calf pain was relieved by stopping, 
standing or sitting, and knee pain was relieved by sitting.  
He denied weakness, and stated that he took medication for 
knee pain.  His gait was antalgic with decreased weight-
bearing on the right and a flexed right knee during stance.  
Examination revealed no evidence of swelling or erythema of 
the right lower extremity, and no valgus or varus deformity 
of the right knee.  The right knee was slightly larger than 
the left secondary to degenerative changes, mid-calf 
circumference was equal, and mid thigh circumference was 1/4 
inch less on the right.  Scars were present over the right 
knee, although there was no tenderness to palpation over the 
right knee.  

Degenerative irregularities were noted at the right patella, 
and crepitus was appreciated on flexion and extension of the 
right knee joint.  There was no subluxation or instability of 
the right knee joint, and the active range of motion was to 
145 degrees of flexion and -5 degrees on extension, while 
extension was to neutral on passive motion.  Strength testing 
was 4/5 on right knee flexion and extension.  X-ray 
examination of the right knee revealed that the tibial spines 
were sharp and pointed, and there was a small spur at the 
right inferior patellar pole, suggestive of early 
degenerative change.  The diagnoses included degenerative 
joint disease of the right knee with crepitus, extensor leg 
[sic], and quadriceps weakness.

The orthopedic examiner expressed the opinion, in pertinent 
part, that right knee pain and loss of mobility was leading 
to disuse weakness, an altered gait pattern, altered weight-
bearing, and a worsening of the veteran's degenerative joint 
disease of the knee joint.  

A report of VA neurological examination, conducted in July 
1997, cited the veteran's history of lower extremity numbness 
and pain on walking a distance of 100 feet for the last 10 to 
12 years, relieved by stopping a few minutes, then recurring 
on walking approximately 100 feet.  He was noted to have a 
history of peripheral vascular disease of both lower 
extremities, coronary artery disease, stroke, and 
degenerative joint disease, with chronic leg pain, 
hypertension, and stable angina.  Examination revealed a slow 
gait.  He could tandem walk with some difficulty.  Romberg 
was negative, and the muscle tone was normal in all four 
extremities.  Cerebellar function tests were normal.  Sensory 
examination revealed a deceased sensation to touch in a 
stocking distribution in both lower extremities.  Deep tendon 
reflexes were 2+ at the knees, absent at the ankles, 
bilaterally.  Plantar response was in flexion.  The diagnoses 
included intermittent claudication, probably due to spinal 
vascular insufficiency; vascular Parkinsonism; and sensory 
neuropathy in both lower extremities.  The examiner expressed 
the opinion that those conditions were limiting the veteran's 
capacity for independent living due to his discomfort and 
limited gait. 

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998);  38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
service connection has already been established, and an 
increase in the disability rating is the issue, the present 
level of the disability is the primary concern.  Francisco v. 
Brown,  7 Vet. App. 55 (1994).

The Board notes, in passing, that a rating decision of 
October 1998, granted service connection for limitation of 
motion of the right hip and for a right ankle disability, 
each as secondary to the veteran's service-connected 
residuals of a shell fragment wound of the right knee with 
posttraumatic arthritis, and has assigned a 10 percent 
disability rating for each of those conditions.  

The appellant contends that his service-connected residuals 
of a shell fragment wound of the right knee with 
posttraumatic arthritis are more disabling than currently 
evaluated, and that an increased rating is warranted.  The 
record shows that the RO has evaluated the veteran's service-
connected residuals of a shell fragment wound of the right 
knee with posttraumatic arthritis under the provisions of  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5010 (traumatic 
arthritis), and assigned an evaluation of 10 percent.  
The RO and the Board have considered the evaluation of the 
veteran's right knee disability under all potentially 
applicable diagnostic codes in order to determine whether 
another diagnostic code might yield a higher rating 
evaluation, including
diagnostic codes 5256 (ankylosis of the knee), 5258 
(dislocated semilunar cartilage), 5259 (removal of semilunar 
cartilage, symptomatic), 5260 (limitation of flexion of leg), 
and 5262 (impairment of tibia and fibula).  As the record 
includes no clinical findings or diagnosis of ankylosis of 
the knee, as required by DC 5256; no evidence of a dislocated 
semilunar cartilage or excision of a semilunar cartilage, as 
required under DC 5258 and DC 5259; no demonstrated or 
diagnosed limitation of flexion, as contemplated by DC 5260; 
and no clinical evidence of impairment of tibia and fibula, 
as required by DC 5262, the Board finds that evaluation of 
the veteran's right knee disability under any of those 
diagnostic codes would not yield an evaluation in excess of 
the current 10 percent rating assigned for that disability. 

The RO and the Board have also considered evaluation of the 
veteran's residuals of a shell fragment wound of the right 
knee with posttraumatic arthritis in light of the provisions 
of  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5014 
(osteomalacia), 5260 (limitation of flexion of leg), and 5257 
(other impairment of knee; recurrent subluxation or lateral 
instability).  However, evaluation of the veteran's right 
knee disability under DC 5014 (osteomalacia), DC 5261 
(limitation of extension of leg), or DC 5257 (other 
impairment of knee; recurrent subluxation or lateral 
instability) would not yield an evaluation in excess of the 
current 10 percent rating assigned for the veteran's service-
connected right knee disability.  Osteomalacia (or 
chondromalacia) is evaluated on limitation of motion of the 
affected parts under DC 5003 (degenerative arthritis).  The 
record shows that the veteran's limitation of right leg 
extension (to -5 degrees) shown on VA orthopedic examination 
in July 1997 meets the criteria for a zero percent rating but 
does not meet the minimum requirement for a compensable 
evaluation under DC 5261, which is limitation of extension to 
10 degrees.  For that reason, an evaluation in excess of 10 
percent would not be warranted under the provisions of DC 
5014 or 5261.  Further, as there is no objective clinical 
evidence demonstrating or diagnosing subluxation or 
instability of the right knee, the veteran's residuals of a 
shell fragment wound of the right knee with posttraumatic 
arthritis may not be evaluated under DC 5257. 
Although General Counsel Precedent Opinion 23-97 (VAOPGPREC 
23-97), issued July 24, 1997, authorized ratings under both 
Diagnostic Code 5003 and 5257 when a veteran experiences both 
arthritis and knee instability, the Board again notes that 
the veteran has no demonstrated or diagnosed subluxation or 
instability with respect to his right knee and thus 
evaluation under DC 5257 is inapplicable.

Based upon the foregoing, the Board finds that the schedular 
criteria for a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right knee with 
posttraumatic arthritis are not met under the provisions of  
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5014, 5256, 5257, 
5258, 5259, 5260, 5260, 5261, and 5262 (1998).  

38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5010 (1998) 
provides that arthritis due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis under 
diagnostic code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion for the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, as in this case, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of gainful 
motion.  In the absence of painful motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or 2 or more minor 
joint groups, and a 20 percent evaluation will be assigned 
where there is X-ray evidence of involvement of two or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating episodes.  In this case, the evidence of 
record objectively confirms painful motion of the right knee, 
as well as X-ray evidence of degenerative (post-traumatic) 
arthritis. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the evaluation of any musculoskeletal 
disability must consider the provisions of 38 C.F.R. Part 4, 
§§ 4.40 and 4.45 (1998), including matters of weakened 
movement, excess fatigability, incoordination, and loss of 
function due to pain on use or during flare-ups.  DeLuca v. 
Brown,  8 Vet. App. 202 (1995).

38 C.F.R. Part 4, § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 

Further,  38 C.F.R. Part 4, § 4.45 provides that the factors 
of joint disability reside in reductions of their normal 
excursion of movements in different planes, and that inquiry 
will be directed to the following considerations: 

   (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); 
   (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); 
   (c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); 
   (d) Excess fatigability; 
   (e) Incoordination, impaired ability to execute skilled 
movements smoothly; 
   (f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints . . . . 

38 C.F.R. Part 4, § 4.59 provides that with any form of 
arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints . . . The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  General Counsel Precedent Opinion 
9-98 (VAOPGCPREC 9-98), issued August 14, 1998, held that for 
a knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, the limitation of motion under DC 5260 or 5261 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  That GC opinion further held, 
however, that: 

As we noted in VAOPGCPREC 36-97, Court 
precedent is unclear as to whether 
sections 4.40 and 4.45 apply only to 
diagnostic codes that are based on 
limitation of motion.  See Johnson v. 
Brown,  9 Vet. App. 7, 11 (1996) 
(sections 4.40 and 4.45, with respect to 
pain, are not applicable to ratings under 
DC 5257 because DC 5257 is not predicated 
on loss of range of motion).  But see 
Spurgeon v. Brown,  10 Vet. App. 194, 196 
(1997).  Nevertheless, it is clear from 
the [case law of the Court] that 
diagnostic codes involving disability 
ratings for limitation of motion of a 
part of the musculoskeletal system do not 
subsume sections 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Limitation of motion in the 
affected joint or joints is a common 
manifestation of arthritis, and [the 
Court] has indicated that DC 5003 is to 
be "read in conjunction with" section 
4.59 and that DC 5003 is "complemented 
by" section 4.40.  See Hicks v Brown, 8 
Vet. App. 417, 420-21 (1995).  Thus, 
sections 4.40, 4.45, and 4.59 all appear 
to be applicable in evaluating arthritis.  

Based upon the foregoing, it was held that:

The provisions of  38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered in 
assigning an evaluation for degenerative 
or traumatic arthritis under DC 5003 or 
DC 5010.  Rating personnel must consider 
functional loss and clearly explain the 
impact of pain upon the disability.

The above-cited General Counsel (GC) opinion had been issued 
at the time of the most recent Supplemental Statement of the 
Case and, while applicable to the instant appeal, does not 
appear to have been considered by the RO.  Under ordinary 
circumstances, such would require another Remand in order to 
permit initial 
consideration of the veteran's right knee claim in light of 
that GC opinion.  The Board notes, however, that this case 
has been on appeal since 1992; that it has already been 
remanded to the RO on one occasion; and that the clinical 
findings with regard to the veteran's right knee include 
muscle weakness, an altered gait pattern, altered weight-
bearing, loss of mobility, crepitus, pain on use productive 
of disuse weakness, a 5-degree loss of extension, post-
traumatic arthritis of the knee joint, and other clinical 
findings limiting the veteran's capacity for independent 
living, all of which would render the cited GC opinion 
applicable to the veteran's right knee disability.  For that 
reason, another remand for consideration of the veteran's 
right knee evaluation in light of the GC opinion would be a 
futile expenditure of resources, cause delay in the 
resolution of the veteran's appeal, and yield no positive 
result.  

Based upon the clinical findings on recent VA orthopedic, 
neurologic, and radiographic examinations, as set out in the 
Evidence section of this decision, and with consideration of 
the applicable schedular ratings and the cited General 
Counsel opinion, the Board finds that the veteran is entitled 
to an increased rating of  20 percent for his service-
connected residuals of a shell fragment wound of the right 
knee with posttraumatic arthritis.  

The veteran has not asserted that the schedular ratings are 
inadequate and there is no credible evidence that he is 
unemployable due to his service-connected disabilities.  
Further, the record in this case presents no evidence or 
argument to reasonably indicate that the provisions of  
38 C.F.R. §§ 3.321(b)(1) or 4.16(b) (1998) are potentially 
applicable.  Nor is there evidence of circumstances which the 
appropriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating.  Shipwash 
v. Brown,  8 Vet. App.  218, 227 (1995).  Accordingly, the 
Board will not address the issues of benefit entitlement 
under the provisions of  38 C.F.R. § 3.321(b)(1) or 4.16(b) 
(1998). 


ORDER

An increased rating of  20 percent for residuals of a shell 
fragment wound of the right knee with post-traumatic 
arthritis is granted, subject to controlling regulations 
governing the payment of monetary benefits.

		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 


